DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


        Claims 1 - 20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims of the following: U.S. Patent No. 11,375,157.  Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claims of U.S. Patent No. 11,375,157 and independent claims of the present application share the following: A method comprising: providing, for display within a chat interface of a first messaging application on a creator device, a video room element selectable to generate a video room for video conferencing between two or more devices; receiving, from the creator device and based on user interaction selecting the video room element, an indication to generate the video room; based on determining that a second messaging application is installed on the creator device, generating, utilizing the second messaging application, a video room link that is sharable to invite invitee devices to join the video room; providing the video room link within the chat interface of the first messaging application on the creator device; and sending the video room link to the invitee devices via the first messaging application.


Claim Rejections - 35 USC §103

3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (Pub. No.: US 2012/0274725 A1; hereinafter Robertson) in view of Koolwal (Pub. No.: US 2016/0173436 A1; hereinafter Koolwal) 
               Consider claims 1, 9, and 16,  Robertson clearly shows and discloses a non-transitory computer readable medium comprising instructions, a system, and a method comprising: providing, for display within a chat interface of a first messaging application on a creator device, a video room element selectable to generate a video room for video conferencing between two or more devices (When a user wants to initiate a videoconferencing call for the current session, he uses an add-on menu entry in the IM client module 460 GUI. This menu entry is added by the VC Plug-in module 480) (paragraphs: 0037, 0047,  fig. 4, labels: 460, 480, and fig. 7); receiving, from the creator device and based on user interaction selecting the video room element, an indication to generate the video room (When the user presses the videoconferencing button in 518, the VC plug-in will obtain the names of the currently selected IM users B1 through Bn in step 520. The VC plug-in will check if the current user A is currently in a conference in step 522. If the user A is not in a conference, then the VC plug-in will start one at the VC server) (paragraphs: 0043 and fig. 5, labels: 518-528); based on determining that a second messaging application is installed on the creator device (providing the client software automatically through the portal, so that the users do not have to pre-install software in advance of making a call. The user is prompted to download the software after connecting to the portal through the URL, if the software is not already available and running on the user's computer) (paragraph 0035), generating, utilizing the second messaging application, a video room link that is sharable to invite invitee devices to join the video room (These users can utilize a special URL generated by the portal for the particular user that is conducting the videoconferencing call. The URL is associated with the user's "room", i.e., a logical entity offered by the portal where any registered user can freely join in. Rooms are the logical entity in which multi-point videoconferencing sessions take place in the Video system. Accessing that room URL enables anyone to log in as "guests" into the system) (paragraphs: 0034-0035, 0040, 0050 and fig. 5); providing the video room link within the chat interface of the first messaging application on the creator device (paragraph 0009 and 0040 and fig. 5); and sending the video room link to the invitee devices via the first messaging application (if any of the one or more selected users is not available to be added to the videoconference, the videoconference URL is posted in the instant messaging chat window between the initiating user and the one or more selected users. This way, anyone of the one or more selected users that may not be available to be added to the videoconference can simply click on the URL to join the videoconference session) (paragraph 0009, 0040); however, Robertson does not specifically disclose another example for providing, for display within a chat interface of a first messaging application on a creator device, a video room element selectable to generate a video room for video conferencing between two or more devices.
                In the same field of endeavor, Koolwal clearly specifically disclose another example for providing, for display within a chat interface of a first messaging application on a creator device, a video room element selectable to generate a video room for video conferencing between two or more devices (paragraphs: 0033, 0039- 0040).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Koolwal into teaching of Robertson for the purpose of providing another examples for providing and displaying a chat interface for video conference.
              
               Consider claims 2, and 10, Robertson and Koolwal clearly show the non-transitory computer readable medium and the method, wherein generating, utilizing the second messaging application, the video room link, comprises: opening the second messaging application installed on the creator device (Koolwal: paragraphs: 0030 and fig. 3-fig. 4); transitioning from the first messaging application to the second messaging application (Koolwal: fig. 4, “Drag in some friends you’d like to invite” / second messaging application); and surfacing a video room creation interface, provided by the second messaging application, that includes one or more selectable setting options for the video room (Robertson: fig. 7b; Koolwal: fig. 5).
               Consider claims 3, and 11, Robertson and Koolwal clearly show the non-transitory computer readable medium and the method, further comprising receiving user input specifying one or more settings for the video room utilizing the one or more selectable setting options of the video room creation interface (Robertson: paragraphs: 0028-0030, and 0036-0038, and fig. 4).                      
                Consider claim 4, Robertson and Koolwal clearly show the method, further comprising transitioning from the second messaging application back to the first messaging application after generating the video room link (Robertson: paragraph 0045 and fig. 5).      
                  Consider claims 5, and 12, Robertson and Koolwal clearly show a non-transitory computer readable medium, the method, wherein transitioning from the second messaging application back to the first messaging application comprises opening a user interface of the first messaging application that was open prior to transitioning to the second messaging application (Robertson: fig. 7a-fig.7e).      
               Consider claims 6, and 13, Robertson and Koolwal clearly show the non-transitory computer readable medium and the method, wherein generating, utilizing the second messaging application, the video room link, comprises generating a virtual space accessible via the video room link (Robertson: fig. 7e).                       
Consider claim 7, Robertson and Koolwal clearly show the method, wherein generating, utilizing the second messaging application, the video room link, comprises generating a data packet associated with the video room link that includes a chat thread identifier (Robertson: paragraphs: 0045-0046). 
Consider claim 8, Robertson and Koolwal clearly show the method, wherein the first messaging application comprises a smaller application with a first set of functions and the second messaging application comprises a larger application with an expanded set of functions (Koolwal: paragraphs: 0039, 0055-0056). 
Consider claim 14, Robertson and Koolwal clearly show the non-transitory computer readable medium, wherein generating, utilizing the second messaging application, the video room link utilizing one or more application program interfaces of the second messaging application to generate the video room link (Robertson: fig. 7a-fig.7e). 
Consider claim 15, Robertson and Koolwal clearly show the non-transitory computer readable medium, further comprising instructions that, when executed by the at least one processor, cause the at least one processor to open a video chat interface in response to a selection of the video room link (Robertson: paragraphs: 0045-0046 and fig. 4- fig. 5). 
Consider claim 17, Robertson and Koolwal clearly show the system, further comprising instructions that, when executed by the at least one processor, cause the system to: generate, based on a social graph indicating connections between a creator associated with the creator device and co-users of a social networking system, a video call list interface for display within the first messaging application on the creator device and comprising a listing of co-users with a connection to the creator in the social graph and who are eligible for inviting to a video room via the first messaging application; and provide a second video room element for display within the video call list interface (Koolwal: paragraphs: 0033, 0039- 0041, 0045, 0047; Robertson: paragraphs: 0037, and 0041, and 0050).  
Consider claim 18, Robertson and Koolwal clearly show the system, further comprising instructions that, when executed by the at least one processor, cause the system to, based on generating the video room link, automatically surface the video room link within in a social networking feed of one or more of the co-users based on the connections between the creator and the one or more co-users (Koolwal: paragraphs: 0033). 
Consider claim 19, Robertson and Koolwal clearly show the system, further comprising instructions that, when executed by the at least one processor, cause the system to: open the second messaging application installed on the creator device (the event organizer may click or tap on the “People” or “Groups” selection to choose invitees from individual people or groups of people, respectively. In particular embodiments, an event-proposal application may present a list of friends, contacts, or associates for an event organizer to select invitees from) (Koolwal: paragraphs: 0030 and fig. 3-fig. 4); transition from the first messaging application to the second messaging application (Koolwal: fig. 4, “Drag in some friends you’d like to invite” / second messaging application); surface a video room creation interface, provided by the second messaging application, that includes one or more selectable setting options for the video room (Robertson: fig. 7b; Koolwal: fig. 5); receive user input specifying one or more settings for the video room utilizing the one or more selectable setting options of the video room creation interface (Robertson: fig 7C and fig. 7d); and generating the video room based on the one or more settings (Robertson: fig 7e).  
Consider claim 20, Robertson and Koolwal clearly show the system, further comprising instructions that, when executed by the at least one processor, cause the system to transition from the second messaging application back to the first messaging application after generating the video room link (Robertson: paragraph 0045 and fig. 5).   
 
Conclusion                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656